                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


HOWARD GRADY,

                   Petitioner,
      v.                                           Case No. 18-cv-1453-pp

JUDY SMITH,

                   Respondent.


 ORDER GRANTING PETITIONER’S MOTIONS FOR LEAVE TO PROCEED
WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NOS. 3, 10), DENYING
 WITHOUT PREJUDICE PETITIONER’S MOTIONS FOR DISCOVERY (DKT.
 NO. 3, 9), DENYING WITHOUT PREJUDICE PETITIONER’S MOTIONS TO
  APPOINT COUNSEL (DKT. NOS. 3, 11), SCREENING HABEAS PETITION
(DKT. NO.1) AND REQUIRING RESPONDENT TO ANSWER OR OTHERWISE
                            RESPOND


      On September 17, 2018, the petitioner, an inmate at Oshkosh

Correctional Institution who is representing himself, filed a petition for writ of

habeas corpus under 28 U.S.C. §2254, challenging his July 16, 2015

conviction in Milwaukee County Circuit Court for aggravated battery. Dkt. No.

1 at 8-9; State v. Grady, Milwaukee County Case No. 14CF003988 (available

electronically at https://wcca.wicourts.gov). He also filed a joint motion, asking

the court to (a) allow him to proceed without prepaying the $5.00 filing fee, (b)

allow him to conduct discovery, and (c) appoint him a lawyer. Dkt. No. 3. The

court’s heavy caseload prevented it from addressing these motions in a timely

manner, which caused the petitioner to file renewed motions on May 30, 2019,

seeking the same relief. Dkt. Nos. 9, 10, 11. This order screens the petition


                                         1
under Rule 4 of the Rules Governing Section 2254 Cases and resolves the other

motions. Because it does not plainly appear from the face of the petition that

the petitioner is not entitled to relief, the court will order the respondent to

answer or otherwise respond.

I.    Background

      On May 5, 2014, the Ozaukee County District Attorney’s Office charged

the petitioner with burglary of a building or dwelling. State v. Grady, Ozaukee

County Circuit Court, Case No. 14CF000125 (available electronically at

https://wcca.wicourts.gov). The petitioner pleaded no contest and on July 29,

2014, the circuit court imposed a sentence of three years of probation, with the

incarceration component of the sentence withheld. Id.

      A little over a month later, the Milwaukee County District Attorney’s

Office charged the petitioner with one count of aggravated battery and one

count of substantial battery with intent to cause bodily harm. State v. Grady,

Milwaukee County Circuit Court, Case No. 14CF003988 (available

electronically at https://wcca.wicourts.gov). Both counts included domestic

abuse, repeater and use of a dangerous weapon modifiers. Id.

      As a result of the new Milwaukee County charges, the Ozaukee County

Circuit Court issued a revocation order and warrant on November 12, 2014.

State v. Grady, Ozaukee County Circuit Court, Case No. 14CF000125

(available electronically at https://wcca.wicourts.gov). The Ozaukee County

court agreed to adjourn the petitioner’s revocation hearing until his Milwaukee

County case concluded. Id. The Milwaukee County case proceeded to a jury

                                         2
trial in April of 2015, and the jury found the petitioner guilty on both battery

counts. State v. Grady, Milwaukee County Circuit Court, Case No.

14CF003988 (available electronically at https://wcca.wicourts.gov).

      On May 12, 2015, the petitioner returned to Ozaukee County Circuit

Court for his revocation hearing. State v. Grady, Ozaukee County Circuit

Court, Case No. 14CF000125 (available electronically at

https://wcca.wicourts.gov). After a hearing, the circuit court judge revoked the

petitioner’s probation and sentenced him to seven years and six months of

initial confinement followed by five years of extended supervision on the

burglary of a dwelling charge. Id. The clerk entered judgment the following day.

Id. The petitioner has a pending habeas case before this court challenging

those revocation proceedings. Grady v. Smtih, Case No. 18-cv-615 (E.D. Wis.)

(respondent’s motion to dismiss pending as of August 12, 2019).

      On July 10, 2015, the petitioner returned to Milwaukee County Circuit

Court for sentencing on his battery convictions. State v. Grady, Milwaukee

County Circuit Court, Case No. 14CF003988 (available electronically at

https://wcca.wicourts.gov). Before the sentencing began, the State moved to

dismiss Count Two “because of concerns related to” Wis. Stat. §939.66(2m),

which prohibits the state from convicting a defendant on both a charged crime

of battery and a lesser included crime of battery. Dkt. No. 1-1 at 1; Wis. Stat.

§939.66(2m). The circuit judge dismissed Count Two and sentenced the

petitioner to twelve years of initial confinement and three years of extended

supervision on Count One, consecutive to any other sentence. State v. Grady,

                                        3
Milwaukee County Circuit Court, Case No. 14CF003988 (available

electronically at https://wcca.wicourts.gov). The petitioner’s present habeas

petition challenges the judgment from his Milwaukee County case.

      On October 14, 2016, the petitioner filed a postconviction motion in

Milwaukee County Circuit Court seeking a new trial or, alternatively, a

sentence modification. Dkt. No. 1-1 at 1. The petitioner argued that the trial

court failed to adequately instruct the jury on lesser included offenses, and

that as a result, the jury’s guilty verdict on both counts of battery violated Wis.

Stat. §939.66(2m). Id. at 2. He contended that the trial judge failed to make a

record of a note from the jury during deliberations. Id. The circuit court denied

the motion on December 30, 2016. Id. A year and a half later, the Wisconsin

Court of Appeals affirmed the denial of the petitioner’s postconviction motion.

State v. Grady, Milwaukee County Circuit Court, Case No. 14CF003988

(available electronically at https://wcca.wicourts.gov). The Wisconsin Supreme

Court declined to review the petitioner’s case on August 8, 2018. Id.

      The petitioner filed this petition for habeas corpus on September 17,

2018—five months after he filed his habeas petition in Case No. 18-cv-615.

This court has not yet ruled on the petition in Case No. 18-cv-615, so the

petitioner currently has two pending habeas petitions. The fact that the

petitioner has two petitions does not prevent him from obtaining relief—his

petition in Case No. 18-cv-1453 is not barred as a “second or successive

petition” under 28 U.S.C. §2244(b). The petitioner’s two habeas petitions

challenge separate, consecutive sentences imposed by different state judges at

                                         4
different times for different criminal offenses. Beyer v. Litscher, 306 F.3d 504,

508 (7th Cir. 2002) (reversing a district court’s dismissal under §2244(b)

because the petitioner’s petition challenged a different judgment than his first

habeas petition).

      Nor does the fact that the petitioner challenges a sentence that he has

not begun to serve bar him from seeking relief. The petitioner currently is in

custody for a term of seven and a half years for his Ozaukee County burglary

conviction. That period of confinement will be followed by a period of twelve

years on his Milwaukee County battery conviction. While federal habeas relief

is available only to persons “in custody pursuant to the judgment of a State

court . . . .” 28 U.S.C. §2254(a), the Supreme Court has held that a prisoner

serving consecutive sentences is “in custody” under any one of them for habeas

purposes. Peyton v. Rowe, 391 U.S. 54, 67 (1968); see also Sweeney v. United

States, 754 F. App’x 440, 442 (7th Cir. 2018). Thus, the petitioner satisfies the

custody requirement for habeas relief.

II.   Motions for Leave to Proceed Without Prepayment of the Filing Fee
      (Dkt. Nos. 3, 10)

      The petitioner filed his first motion to proceed without prepaying the

$5.00 filing fee on September 17, 2018. Dkt. No. 3. At that time, he filed a trust

account statement from Oshkosh Correctional Institution, which showed that

as of August 31, 2018, he had $56.17 in his trust account. Dkt. No. 4. When

the petitioner filed his renewed request for leave to proceed without

prepayment of his filing fee on May 30, 2019, dkt. no. 11, he did not submit an

updated trust account statement. In Case No. 18-cv-615, however, the
                                         5
petitioner filed an updated trust account statement showing an account

balance of $3.98 as of April 29, 2019. Case No. 18-cv-615, Dkt. No. 9. In that

case, the court found that the petitioner could not afford the filing fee and

granted his request to proceed without prepayment. Id., Dkt. No. 10. The court

makes the same finding here. The court will grant the petitioner’s requests to

proceed without prepayment of the filing fee.

III.   Rule 4 Screening

       A.    Standard

       Rule 4 of the Rules Governing §2254 proceedings provides:

             If it plainly appears from the face of the petition and any
             attached exhibits that the petitioner is not entitled to relief
             in the district court, the judge must dismiss the petition and
             direct the clerk to notify the petitioner. If the petition is not
             dismissed, the judge must order the respondent to file an
             answer, motion or other response within a fixed time, or to
             take other action the judge may order.

       A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court expresses no view as to the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §22554(a). If the state court denied the

petition on the merits, this court can grant the petition only if the petitioner is

in custody as a result of (1) “a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by

the United States Supreme Court, or (2) “a decision that was based on an

                                          6
unreasonable determination of the facts in light of the evidence presented in

the state court proceeding.” 28 U.S.C. §2254(d).

      The court also considers whether the petitioner filed within the

limitations period, exhausted his state court remedies and avoided procedural

default. Generally, a state prisoner must file his habeas petition within one

year of the judgment becoming final. 28 U.S.C. §2254(d)(1)(A). In addition, he

must exhaust the remedies available in the state courts before the district

court may consider the merits of his federal petition. 28 U.S.C. §2254(b)(1)(A).

If the district court discovers that the petitioner has included an unexhausted

claim, the petitioner either must return to state court to exhaust the claim or

amend his petition to present only exhausted claims. Rose v. Lundy, 455 U.S.

509, 510 (1982).

      Finally, even if a petitioner has exhausted a claim, the district court still

may be barred from considering the claim if the petitioner failed to raise the

claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

      B.    The Petition

      The petitioner alleges two grounds for relief. First, he says that the trial

court violated Wisconsin Statute §939.66(2m) by allowing the jury to render

guilty verdicts on both battery counts. Dkt. No. 1 at 9. Second, the petitioner

argues that Wisconsin Statute §805.13(1) mandates a new trial because the

trial judge failed to make a record of a note the jury sent the judge during

                                         7
deliberations. Id. at 21. It appears, therefore, that the petition alleges that he

was convicted in violation of state law, not in violation of the federal

Constitution or federal laws.

      “[E]rrors of state law in and of themselves are not cognizable on
      habeas review. The remedial power of a federal habeas court is
      limited to violations of the petitioner’s federal rights, so only if a state
      court’s errors have deprived the petitioner of a right under federal
      law can the federal court intervene.

Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004) (internal citations

omitted). To obtain habeas relief in federal court, the petitioner needs to show

that the state court’s behavior somehow implicated his federal constitutional

rights.

      The petitioner alleges that the trial judge never gave the jury an

instruction about a lesser included offense. “In general, the failure of a state

trial court to instruct the jury on a lesser offense does not implicate a federal

constitutional question and will not be considered in a federal habeas

proceeding.” Reeves v. Battles, 272 F.3d 918, 920 (7th Cir. 2001) (citing United

States ex rel. Peery v. Sielaff, 615 F.2d 402, 404 (7th Cir. 1979)). “However, the

omission of an instruction regarding a particular offense may effectively result

in a direct verdict, thereby implicating Sixth and Fourteenth Amendment

rights.” Id.

             In a habeas action, the question is not whether the failure to
      instruct on a lesser included offense was correct or incorrect under
      state law, but rather whether failure to do so constituted a defect so
      fundamental that it results in a complete miscarriage of justice or
      omission inconsistent with the standards of fair procedure.




                                           8
Id. The court has some question about whether it may review Ground One of

the petitioner’s petition. At this early stage and on these limited facts, however,

the court cannot definitively conclude that the petitioner plainly is not entitled

to relief on Ground One.

      As for Ground Two, the petitioner states that he “first became aware of

the jury note during the sentencing hearing. He was not present in court when

the jury note was first brought to the attention of the court.” Dkt. No. 1 at 22.

The petitioner says that this conduct violates Wisconsin state law. Id. But as

the court noted when considering Ground One, the petitioner cannot obtain

federal habeas relief for a violation of state law—the alleged misconduct must

implicate some federal right.

      “The Due Process Clause supplements [a defendant’s Confrontation

Clause right] by protecting the defendant’s right to be present during some

stages of the trial where the defendant’s ability to confront a witness against

him is not in question—ex parte communications between the judge and jury

fall into this category.” Moore v. Knight, 368 F.3d 936, 940 (7th Cir. 2004).

“Such communications between the judge and jury will violate the defendant’s

right only when the defendant’s presence, ‘has a relation, reasonably

substantial, to the fulness of his opportunity to defend against the charge.’” Id.

(quoting United States v. Gagnon, 470 U.S. 522, 526 (1985). “When ex parte

communications with the jury occur off the record, determining whether those

communications resulted in prejudice poses a vexing problem—this problem

has been examined by a number of courts.” Id.

                                         9
       The petitioner alleges that the judge and jury had ex parte

communications in the form of a jury note. And, he says, the judge did not put

the communication on the record until three months after the jury trial, at the

defendant’s sentencing. At the Rule 4 stage, these allegations satisfy the court

that the petitioner could be entitled to relief. The court will allow him to

proceed on both grounds of his petition.

IV.    Motions to Appoint Counsel (Dkt. Nos. 3, 11)

       The petitioner argued in his first motion for the appointment of counsel

that he needs counsel to litigate his habeas claim to avoid committing

procedural errors and forfeiting his rights unintentionally. Dkt. No. 3. He

reiterates these arguments in his second request to appoint counsel. Dkt. No.

11. The petitioner has not communicated any effort to obtain counsel on his

own.

       There is no statutory or constitutional right to court-appointed counsel

in federal civil litigation. Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007). This is

particularly true in habeas cases; “[a] litigant is not entitled to appointed

counsel in a federal postconviction proceeding.” Taylor v. Knight, 223 Fed.

App’x 503, 504 (7th Cir. 2007), citing Pennsylvania v. Finley, 481 U.S. 551,

555 (1987); Powell v. Davis, 415 F.3d 722, 727 (7th Cir. 2005). The Criminal

Justice Act gives a district court the discretion to appoint counsel if “the

interests of justice so require.”18 U.S.C. §3006A(a)(2)(B)).

       The interests of justice do not require the court to appoint counsel for the

petitioner at this early stage. Thus far, the court has found the petitioner

                                         10
competent to litigate his claims without counsel; the legal, factual, and

practical difficulties of the petitioner’s habeas petition do not exceed his

capacity to coherently litigate his case. The petitioner demonstrates a sufficient

ability to prepare to court filings and file motions on his own behalf. As part of

this proceeding, for example, the petitioner has successfully filed a habeas

corpus petition with an accompanying legal brief, motions for leave without

prepaying the filing fee, motions for discovery and these motions for

appointment of counsel. The petitioner’s communications with the court show

that he is capable of explaining the facts of his case and why he believes that

he is being detained illegally.

      Nor are the legal or factual circumstances involved in the petitioner’s

habeas petition at this stage complex. The petitioner has successfully

articulated his claims both in state postconviction proceedings and to this

court. At this early stage, the petitioner appears fully capable of asserting the

relevant facts and arguing the applicable law. If there comes a point where the

litigation becomes too complex for the petitioner to handle it on his own, he

may renew his motion. The court notes, however, that almost all incarcerated

inmates who file lawsuits or habeas petitions ask for lawyers. The majority of

them do not have the money to hire lawyers, do not have legal education or

familiarity with the law and do not have sufficient access to the law library. The

court does not have money to appoint lawyers for habeas petitioners; it must

rely on volunteer lawyers from the community, and there aren’t nearly enough

of those to represent everyone who asks. The court is able to appoint counsel

                                        11
only in those cases where a party really isn’t able to express himself, and where

the litigation has gotten to a point that a lay person couldn’t handle it on his

own. The court advises the petitioner to keep this in mind if he decides to

renew his motion in the future.

V.    Motions for Discovery (Dkt. Nos. 3, 9)

      The petitioner seeks discovery because the State “failed to turn over

[discoverable exculpatory evidence].” Dkt. No. 3. He argues that this evidence

will raise a reasonable probability that the result of his trial would have been

different. Id. He reiterates these arguments in his renewed motion for

discovery. Dkt. No. 9.

      Unlike other civil litigants in federal court, a habeas petitioner is not

entitled to discovery as a matter of course. Higgason v. Lemmon, 6 Fed. App’x

433, 436 (7th Cir. 2001) (citing Bracy v. Gramley, 520 U.S. 899, 904 (1997)).

Rule 6 of the Rules Governing Habeas Corpus Cases Under Section 2254

“permits federal judges, in their discretion, to allow a petitioner to invoke the

rules of discovery upon a showing of good cause.” Id. Where specific allegations

convince the court that a habeas petitioner will be entitled to relief if the facts

are fully developed, the court has a duty to provide “the necessary facilities and

procedures for an adequate inquiry”. Bracy, 520 U.S. at 908-09 (quoting Harris

v. Nelson, 394 U.S. 286, 300 (1969)). But “[t]he factual allegations . . . must not

be speculative or conclusory because discovery is not intended to be a fishing

expedition.” Id. (citation omitted).




                                         12
      The petitioner has not shown good cause for discovery at this early stage.

The court is ordering the respondent to answer or otherwise respond to the

petition under Rule 5 of the federal habeas rules. If and when the respondent

answers, the court will give the parties an opportunity to brief the petition.

Once it has reviewed the briefs, the court will consider whether discovery is

necessary. In most habeas cases it is not, because the court is reviewing the

state court record to determine whether the petitioner’s conviction violated the

Constitution or federal law.

VI.   Conclusion

      The court DENIES WITHOUT PREJUDICE the petitioner’s motions to

appoint counsel. Dkt. Nos. 3, 11.

      The court DENIES WITHOUT PREJUDICE the petitioner’s motions for

discovery. Dkt. Nos. 3, 9.

      The court GRANTS petitioner’s motions for leave to proceed without

prepayment of the filing fee. Dkt. Nos. 3, 10.

      The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

      The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

      (1) the petitioner has forty-five days after the respondent files the answer

to file a brief in support of his petition;

                                          13
      (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition;

      (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

      If, instead of filing an answer, the respondent files a dispositive motion:

      (1) the respondent must include a brief and other relevant materials in

support of the motion;

      (2) the petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion;

      (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.

      The parties must submit their pleadings in time for the court to receive

them by the stated deadlines.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages, and

reply briefs may not exceed fifteen pages—not counting any statements of fact,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice (DOJ) and the U.S. District Court for the Eastern

District of Wisconsin, the court will notify the DOJ (through the Criminal

Appeals Unit Director and lead secretary) of this order via Notice of Electronic

Filing (NEF). The DOJ will inform the court within twenty-one days of the date

                                           14
of the NEF whether it will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

respondent). The DOJ will provide the pleadings to the respondent on whose

behalf it has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 25th day of September, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        15
